Citation Nr: 1760622	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-03 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertensive vascular disease, hypertension associated with coronary artery disease claimed as ischemic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 and September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

In correspondence received in November 2017, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to service connection for hypertensive vascular disease, hypertension associated with coronary artery disease claimed as ischemic heart disease.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204 (a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).

In November 2017, the Veteran informed the Board that he did not wish to pursue his appeal.  In December 2017 brief, his representative affirmed this position.  As the Veteran has expressed his desire to withdraw his appeal as to all issues in appellate status, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  Accordingly, the Board does not have jurisdiction to review the Veteran's claim of service connection for hypertensive vascular disease, hypertension associated with coronary artery disease claimed as ischemic heart disease.

ORDER

The appeal as to the issue of service connection for hypertensive vascular disease, hypertension associated with coronary artery disease claimed as ischemic heart disease is dismissed.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


